Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 1 of 9

 

5
VWPRwx1 NRADLER: To. Se eo dore

ATTORNEYS AT LAW
926 RXR Plaza

Uniondale, NY 11556-0926
T 516.357.3000 F 516.357.3333

KENNETH A. NOVIKOFF
PARTNER
(516) 357-3110

ken. novikoff@rivkin.com
December 9, 2019

VIA ECF

Hon. Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Dino Antolini v. 75 & 81 Orchard Associates LLC, et al.
Docket No. 1:19-cv-05894 (LGS)

Dear Judge Schofield:

The law firm of Rivkin Radler, LLP represents Erwin Schrottner, Andrew Chase, and Graz
Restaurant LLC (“Defendants”). Stuart Finkelstein, Esq. represents that he is counsel to the Plaintiff, Mr.
Dino Antolini. Defendants submit this correspondence in opposition to Mr. Finkelstein’s brief written
communication dated December 6, 2019 asking Your Honor to “rescind” the November 26, 2019 Order.

(“Order”). Dkt. No. 48.!

Defendants request that Your Honor reject Mr. Finkelstein’s application and treat it as a nullity,
Succinctly, for the reasons explained below, Defendants view Mr. Finkelstein’s request as an attempted,
(but seriously flawed), end-run around his bail conditions, an affront to the U.S. District Court for the
Southern District of New York and a continuation of a possible fraud on this Court.

First, Mr, Finkelstein’s request is absolutely unnecessary. Your Honor dismissed Plaintiff's
Complaint, without prejudice. Dkt. No. 47. Accordingly, Plaintiff, assuming he was even ever aware of
the now dismissed lawsuit, does not need this Court’s permission to commence a new action against
Defendants if he so desires. Thus, rescission by Your Honor of the Order would be a pointless act.

Second, Mr. Finkelstein’s request is a naked attempt to extricate himself from the constraints
imposed upon him by Magistrate Judge Moses as a result of his alleged criminality. On December 3, 2019,

 

' Mr. Finkelstein apparently confuses this Court’s Order with a non-existent December 2" Order. His confusion likely stems
from one of the fourteen (14) other ADA cases he has filed in the Southern District of New York purportedly on behalf of Mr.

Antolini.

9 Thurlow Terrace 21 Main Street, Court Plaza South 477 Madison Avenue 2649 South Road
Albany, NY 12203-1005 West Wing, Suite 158 New York, NY 10022-5843 Poughkeepsie, NY 12601-6843
T 518.462.3000 F 518.462.4199 Hackensack, NJ 07601-7021 T 212.455.9555 F 212.687.9044 T 845.473.8100 F 845.473.8777

T 201.287.2460 F 201.489.0495
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 2 of 9

RIVKIN RADLER LLP

December 9, 2019
Page 2

Magistrate Judge Moses So Ordered Mr. Finkelstein’s “Bail Disposition,” which required him, inter alia,
“not to initiate new ADA actions (whether or not counsel of record).” See, Exhibit “A.” It is axiomatic
that in order for Plaintiff to litigate any claims under the ADA against Defendants, he must now file a new
complaint, present the summons to the clerk, pay the filing fee and effectuate service on Defendants, i.e.,
“initiate a new ADA action.” Mr. Finkelstein’s request of Your Honor to rescind the Order is obviously
premised on his belief that if the Order is rescinded, he would not be in “technical” violation of his “Bail
Disposition” if he continued to represent Plaintiff. Defendants respectfully submit that Mr. Finkelstein’s

scheming must stop, once and for all.’

Third, Mr. Finkelstein’s request is also procedurally improper. The proper way in which to seek the
requested relief is to move to vacate under Fed. R. Civ. P. 60 and, before filing that motion, request a pre-
motion conference pursuant to Your Honor’s individual rule II.A. Mr. Finkelstein’s brief written

communication fails to satisfy these procedural requirements.

Last, even if Your Honor was contemplating setting aside these issues and rescinding the Order, Mr.
Finkelstein’s letter does nothing to rectify the original issue identified by Defendants — that based upon his
alleged criminal conduct, Defendants have a strong belief that Mr. Finkelstein does not represent Mr.
Antolini and that, as he has allegedly done in the past with others, he has stolen Mr. Antolini’s identity.
While Defendants, for the reasons stated above, do not think that Mr. Finkelstein’s application should be
granted, if it is, Mr. Finkelstein should not now be simply allowed to hit the “reset” button without this
threshold showing to the Court’s satisfaction.’

Respectfully submitted,

RIVKIN RADLER LLP

Keaueth rt, Novihof

Kenneth A. Novikoff

 

* Plaintiff will suffer no prejudice. If he truly is an aggrieved individual and desires to seek the recovery of his alleged damages
from Defendants, there are many attorneys that he can easily find that have the expertise to commence a new action on his

behalf.

3 Given the serious criminal charges against Mr. Finkelstein and the alleged fraudulent conduct that formed the basis of his
arrest, Defendants respectfully submit that only a personal appearance by Mr. Antolini, with proper identification, can
substantiate his retention of Mr. Finkelstein in this action.
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 3 of 9

EXHIBIT “A”
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 4 of 9

Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 2 of 7

AO 199A (Rev. 12/11) Order Setting Conditions of Release Page lof. Pages

UNITED STATES DISTRICT COURT
for the

__ Southern District of | New York _

United States of America

v.
Case No. 19 MAG 10645

_ STUART FINKELSTEIN
Defendant

eee ee ee

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

Date and Time

If blank, defendant will be notified of next appearance,

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 5 of 9

Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 3 of 7

AQ 199B (Rev. 12/11) Additional Conditions of Release Puge of ss Pages

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

((]) (© The defendant is placed in the custody of:
Person or organization - - ae _ ee
Address fonly ifahove is an organization) | a
City and state - Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

Signed: _ ce ene

Custodian ‘Date

(XI) (7) The defendant must:
( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES AS DIRECTEDIN _,

THE SDFLA
telephone number eee , ho later than oa =

() (b) continue or actively seek employment,
(1) (©) continue or start an education program.
(52) (@) surrender any passport to: PRETRIAL SERVICES _ oe
(2) (€) not obtain a passport or other intermational travel document.
(B11) (8. abide by the following restrictions on personal association, residence, or travel: SDNY, EDNY AND EXTENDED TO THE SDFL,

STATE OF TENNESEL, AND POINTS IN BETWEEN FOR TRAVEL PURROSES ONLY —
(£1) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

including: Saas ———

 

 

(C)) (bh) get medical or psychiatric treatment:

 

(EI) @ ‘return to custody each i. at . o’clock after beingreleased at

or the following purposes; — ser es mas

 

necessary.

( ) (k) not possess a firearm, destructive device, or other weapon.

(C]) @) notuse alcohol( [] )atatl( [1] ) excessively.

(E]) Gn) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

( ) @) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

( ) (0) participate in a program of impatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

(  ) @®) participate in one of the following location restriction programs and comply with its requirements as directed.

(CJ) @ Curfew. You are restricted to your residence every day( [J ) from to _.,or (E] )as
directed by the pretrial services office or supervising officer; or

(LJ) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(J) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

(1) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(C] ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer,

(C1) @) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 6 of 9

Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page 4 of 7

 

 

; ADDITIONAL CONDITIONS OF RELEASE

(EK) (s) $150,000.00 PRB; CO-SIGNED BY 2 FRP’S; TRAVEL LIMITS INCLUDE THE SDNY, EDNY AND EXTENDED
TO THE SDFL, STATE OF TENNESEE, AND POINTS IN BETWEEN FOR TRAVEL PURPOSES ONLY;
SURRENDER OF TRAVEL DOCUMENTS NO NEW APPLICATIONS; PRETRIAL SUPERVISION AS
DIRECTED IN THE SDFLA; DEFENDANT TO BE RELEASED UPON OWN SIGNATURE WITH ALL
REMAINING CONDITIONS TO BE MET BY 12/10/19; DEFENDANT IS NOT TO INITIATE NEW ADA
ACTIONS (WHETER OR NOT COUNSEL OF RECORD)

 

 
 

Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 7 of 9

AO 199C (Rev. 09/08) AAS hide -M-10645-VA Document 6 Filed 12/03/19 Page.5 of 7 . of ____—~Pages

ADVICE OF PENALTIES AND SANCTIONS

@

TO THE DEFENDANT: STUART FINKELSTEIN 19 MAG 10645 December 3, 2019

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten

years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (7.¢., in addition te) to any other senience you receive.

it is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal unvestigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are signiticantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~ you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanar— you will be fined nat more than $100,000 ar imprisoned not mare than ane year, ar bath,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above. i
M fi

DEFENDANT RELEASED ~Y  fiCr A

City and State

Directions to the United States Marshal

( [)) The defendant is ORDERED released after processing.
( £.]) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant bas posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be

produced before the appropriate judge at the time and place specified.

Date: 4 _. _ ee
Judicial Officer's Signatur

‘Printed name and title
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 8 of 9

Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Paget 6 a n
AQ'1I99C. (Rev, 09/08) Advice 3 Senaites 2 of ____ Pages

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY — U.S, MARSHAL

Scuthern District cf hew York

Five Bromex
= | Manhatian
i os Wwestohester
ws | Reckiand
utchess
Orange
Dutchess Putnam
Sullivan
}
|

 
 
  
 

Sullivan

te
are

Granee \ Dutnan

Easter istrict of New York

Greekivn (fines County)
Queens (Queens Comnty)
Staten island (Lucho County)
Lone igand (sassau & Suffcik)

   
 
 
 

wenchester

   
  

J *N oo
at ——

ish af
Case 1:19-cv-05894-LGS Document 49 Filed 12/09/19 Page 9 of 9

Moby loyal
Case 1:19-mj-10645-UA Document 6 Filed 12/03/19 Page tof aif

a

 

 

 

 

 

 

a
‘DOCKET No. 19magi0645 DEFENDANT Stuart Finkelstein
AUSA Rushmi Bhaskaran DEF.’S COUNSEL Brian Griffin
Wieerawep Cl reperaL peFenpers Clcoja C) pRESENTMENT ONLY
Ci INTERPRETER NEEDED
{] DEFENDANT WAIVES PRETRIAL REPORT
MRuleS ORule9 Rule 5(c)(3) [Detention Hrg. DATE OF ARREST 11/19/19. (ZI VOL. SURR.
TIME OF ARREST Morning. «3S CON writ
C1 Other: __ TIME OF PRESENTMENT 3:40pm
BAIL DISPOSITION
CJ SEE SEP. ORDER
[] DETENTION ON CONSENT W/O PREJUDICE CI DET: ENTION: RISK OF FLIGHT/DANGER [IJSEE TRANSCRIPT

C1 DETENTION HEARING SCHEDULED FOR:

ZZ] AGREED CONDITIONS OF RELEASE

C1 DEF. RELEASED ON OWN RECOGNIZANCE

2 $150,000 PRB WI2  _FRP

(1 SECURED BY $ CASH/PROPERTY:
i TRAVEL RESTRICTED TO SDNY/EDNY/S D.Fla.. State of Tenne een fi it pu

CI TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA fe <SPPRO VAL OF PRETRIAL SERVICES
[Zi SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

VIPRETRIAL SUPERVISION: [C]REGULAR CISTRICT {MAS DIRECTED BY PRETRIAL SERVICES
CJ DRUG TESTING/TREATMT AS DIRECTED BY PTS [] MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
(DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

 

 

 

CIHOME INCARCERATION (COHOMEDETENTION (ClcURFEW [IELECTRONIC MONITORING [GPs
CIDE. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

C] DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] [) DEF. TO CONTINUE OR START EDUCATION PROGRAM
[1] DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

(] DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
WZ] DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
; REMAINING CONDITIONS TO BE MET BY: 12/10/19

 

 

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

Defendant to be supervised in S.D. Fla.

Defendant not to initiate new ADA actions (whether or not counsel of record).

DEF. ARRAIGNED; PLEADS NOT GUILTY (J CONFERENCE BEFORE D.J. ON _
C] DEF. WATVES INDICTMENT
SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rute 5(c)(3) Cases:
LJ IDENTITY HEARING WAIVED [C] DEFENDANT TO BE REMOVED

(C] PRELIMINARY HEARING IN SDNY WAIVED [J CONTROL DATE FOR REMOVAL:

 

Ion ee AL '§. CONSENT

=F Nan\ Wyse sa

UNITED S z ATES iS MAGISTRATE JUDGE, S.D.N.Y.

WHILE (original) ~ COURT FILE PINK - U.S. ATTORNEY’S OFFICE YELLOW ~ U.S. MARSHAL GREEN ~ PRETRIAL SERVICES AGENCY
Rev'd 2016

PRELIMINARY HEARING DATE: 1/2/20

 

DATE: 32/319 :

 

 
